DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto USPA_20140017499_A1.
1.	Regarding Claims 1-4 and 17, Yamamoto discloses an aluminosilicate glass (paragraph 0009) composition that can be chemically strengthened (Title) at a depth of above 30 microns and less than 70 microns (paragraph 0035) as is being claimed in Yamamoto discloses having a glass composition that overlaps with Applicants’ claimed ranges in instant Claims 1, 2, 5, 6, and 7:

    PNG
    media_image1.png
    168
    407
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Yamamoto further discloses a redox factor ranging from 0.10 to 0.50 (paragraph 0054) which teaches the claimed ranges of instant Claims 1, 2, and 5.  Also, Yamamoto discloses using tin (corresponds to claimed coloring agent) in less than 1% (paragraph 0060) as is being claimed in instant Claim 3.  The use of said Fe2O3 in paragraph 0038 and tin in paragraph 0060, of Yamamoto, would allow it to correspond to the claimed limitation of being a colored glass. 
Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremers WO_2015059407_A1 (see English equivalent:  USPA_20160257094_A1).
2.	Regarding Claims 1, 2, 5, 6, and 7, Kremers discloses a laminated glazing comprising an aluminosilicate outer glass sheet (corresponds to claimed second glass sheet of independent Claims 1, 2, and 5) (Claim 9), an inner glass sheet, and a polymeric insert (corresponds to claimed polymeric spacer) there-between (Abstract); wherein said inner glass sheet can be made of silicon-sodium-calcium ordinary glass Kremers further discloses that the composition for said outer glass sheet (corresponds to claimed second glass sheet of independent Claims 1, 2, and 5) can comprise:

    PNG
    media_image2.png
    244
    410
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Kremers also discloses chemically strengthening via ion exchange its outer aluminosilicate glass sheet (corresponds to claimed second glass sheet) (paragraphs 0029, 0044, 0048, 0049).  
3.	However, Kremers does not disclose the claimed iron concentration for its outer glass sheet (corresponds to claimed second glass sheet) nor the claimed redox.
4.	Yamamoto discloses an aluminosilicate glass (paragraph 0009) composition that can be chemically strengthened (Title).  Yamamoto further discloses a redox factor ranging from 0.10 to 0.50 (paragraph 0054) which teaches the claimed ranges of instant Claims 1, 2, and 5.  The use of said Fe2O3 in paragraph 0038 and tin in paragraph Yamamoto, would allow it to correspond to the claimed limitation of being a colored glass. Yamamoto discloses using Fe2O3 in a range of 0.01% to 5% (paragraph 0038) which teaches Applicants’ claimed range in instant Claims 1, 2, 5, and 6.  Yamamoto discloses that Fe.sub.2O.sub.3 is an essential component for imparting a deep color to the glass. When the total iron content expressed in terms of Fe.sub.2O.sub.3 is less than 0.01%, glass having a desired gray-based color tone cannot be obtained. Preferably its content is 0.02% or more, and more preferably 0.03% or more. When the content of Fe.sub.2O.sub.3 is over 5%, the color tone of the glass becomes excessively dark, and the desired gray-based color tone cannot be obtained, or the glass becomes unstable, causing the devitrification. Preferably its content is 4% or less, and more preferably 3% or less (paragraph 0053).  Yamamoto also discloses regarding the redox that when the iron redox is lower than 10%, the decomposition of SO.sub.3, if it is contained, does not progress, and an expected refining effect may not be obtained. When the iron redox is higher than 50%, the decomposition of SO.sub.3 progresses too much before the clarification, and an expected refining effect may not be obtained, or it becomes a source generating bubbles, so that the number of bubbles is liable to increase (paragraph 0054).
5.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition, of Kremers, by adding Fe in the aforementioned range and redox factor, as disclosed by Yamamoto.  One of ordinary skill in the art would have been motivated in adding the iron in order to effect a desired color and for a given refining effect as described above.
Kremers in view of Yamamoto suggests using tin (Kremers:  Table 2).
7.	Regarding Claims 4 and 17, Kremers in view of Yamamoto suggests chemically strengthening at a depth of above 30 microns and less than 70 microns (Yamamoto:  paragraph 0035) as is being claimed in instant Claims 4 and 17.
8.	Regarding Claims 8 and 18, Kremers in view of Yamamoto suggests having a temperature differential of less than 60°C (Kremers:  Claim 14) which overlaps with Applicants’ claimed range.  The viscosity would inherently be expected to be the same given the concentration similarities.
9.	Regarding Claims 9, 10, 19, 20, and 21, Kremers in view of Yamamoto suggests the inner glass sheet (corresponds to claimed first glass sheet) to have a thickness of not more than 1.5 mm (Kremers:  Abstract) while the outer glass sheet (corresponds to claimed second glass sheet) can have a thickness of 1 micron (paragraph 0036).
10.	Regarding Claims 11, 12, and 22, Kremers in view of Yamamoto suggests the polymeric insert to have a material made of PVB (corresponds to claimed thermoplastic material) (Kremers:  paragraph 0034) with a thickness ranging from 50 microns and 4 mm (Kremers:  paragraph 0035).
11.	Regarding Claim 13, Kremers in view of Yamamoto suggests simultaneous bending (Kremers: paragraph 0013), ion-exchange (Kremers: paragraphs 0029, 0044, 0048, 0049 and Yamamoto:  Title), and assembly (Kremers:  paragraph 0038).
12.	Regarding Claims 14, 23, and 24, Kremers in view of Yamamoto suggests the temperature to be less than 500°C (Yamamoto:  paragraph 0029) for 1 hour (Yamamoto:  paragraph 0034).
13.	Regarding Claim 15, the orientation would be a matter of product design based on end-user specifications.  Applicants have not indicated how this results in unexpected or surprising properties.
14.	Regarding Claim 16, Kremers in view of Yamamoto suggests its glazing be used in vehicles (Kremers:  paragraph 0001, Yamamoto:  paragraph 0108) and said inner glass sheet (corresponds to claimed first glass sheet) can be placed on the interior side (Kremers:  paragraph 0012).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 10, 2021